Case: 18-60379      Document: 00514802262         Page: 1    Date Filed: 01/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-60379                            FILED
                                  Summary Calendar                    January 18, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANJAY SINHA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:14-CR-9-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Sanjay Sinha, federal prisoner # 06561-032, appeals the district court’s
denial of his motion to correct the record pursuant to Federal Rule of Criminal
Procedure 36. He asserts that the record does not support the district court’s
holding that the sentencing court intended for the $15,000 fine to be due
immediately. According to Sinha, at sentencing, the court stated that he would
be responsible for paying the fine in monthly installments to commence 30 days


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60379    Document: 00514802262      Page: 2   Date Filed: 01/18/2019


                                  No. 18-60379

after his release from prison. He asks the court to correct the written judgment
to clarify that payment of the fine will begin after his release from prison.
      We will assume that review is de novo. See United States v. Mackay, 757
F.3d 195, 197 (5th Cir. 2014). Rule 36 provides that the district court “may at
any time correct a clerical error in a judgment, order, or other part of the
record, or correct an error in the record arising from oversight or omission.”
FED. R. CRIM. P. 36. At sentencing, the court stated that any unpaid balance
should be paid in monthly installments when Sinha is released on supervised
release. The reference to any unpaid balance indicates that the district court
intended the fine to be due immediately. The court’s oral pronouncement is
consistent with the written judgment, which expressly states that the fine is
due immediately and that any balance due was to be paid in monthly
installments during supervised release. The oral and written judgments are
also consistent with the default rule that criminal penalties must be paid
immediately unless the court states otherwise. See 18 U.S.C. § 3572(d)(1);
United States v. Diehl, 848 F.3d 629, 631 (5th Cir. 2017). Sinha has not shown
that the written judgment does not accurately reflect the district court’s intent
concerning the payment of the fine. See United States v. Buendia-Rangel, 553
F.3d 378, 379 (5th Cir. 2008). Therefore, the district court did not err in
denying Sinha’s motion. See id.
      AFFIRMED.




                                        2